DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 objected to because of the following informalities:  In claim 7, line 7 “wherein.” Appears to be a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, lines 5-9, brazing and welding are fundamentally different processes by definition and cannot be used in conjunction to define a single bonding process.  Accordingly, the scope of these claims is unclear.  Accordingly, the broadest reasonable interpretation has been applied to the bonding process.
With respect to claim 13, lines 6-9, brazing and welding are fundamentally different processes by definition and cannot be used in conjunction to define a single bonding process.  Accordingly, the scope of these claims is unclear.  Accordingly, the broadest reasonable interpretation has been applied to the bonding process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Guoqin et al. (CN-105965119A) (hereafter Guoqin).
With respect to claim 1, Guoqin teaches a brazing apparatus for brazing an anode target plate of an X-ray generator, comprising: a vacuum part (51 in vacuum state) configured to provide, during brazing, a vacuum environment for (i) a target plate main body that is formed of an alloy, (ii) a brazing material, and (iii) a substrate to be brazed to a surface of the target plate main body (the underlined portion is merely intended use).  In addition, the material worked upon does not limit the structure of the claimed apparatus.  Since the apparatus of Guoqin teaches the claimed structure, it is the examiner’s position that the apparatus of Guoqin is capable of performing the claimed function(s).  Guoqin also teaches an induction brazing part (induction means 3, 31) configured to apply an induction current to the target plate main body, the brazing material, and the substrate within the vacuum part to heat the brazing material to a temperature that is higher than a melting point of the brazing material to cause the substrate to be welded to the target plate main body via melting of the brazing material and a resulting reaction; and a directional energy welding part (laser means 4, 42) configured to perform heating by applying a directional energy beam to a location on the target plate main body having a temperature that is less than a predetermined temperature threshold (figures 2-3; and the machine translation). 
With respect to claim 3, Guoqin teaches wherein the induction brazing part comprises an induction heater (induction coil 31) configured to generate an induction current within a predetermined frequency range to heat the target plate main body, the brazing material, and the substrate within the vacuum part (figures 2-3; and the machine translation).
With respect to claim 5, Guoqin teaches wherein the directional energy welding part comprises a laser welder (laser means 42).
With respect to claim 10, the material worked upon (target plate main body does not limit the structure of the claimed apparatus. 
With respect to claim 12, Guoqin teaches wherein the brazing material is an alloy brazing material (prealloyed powder discussed in the machine translation). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guoqin as applied to claim 1 above, and further in view of Illingworth (GB-1320332).
With respect to claim 4, Guoqin does not teach wherein the directional energy welding part comprises an electron beam welder.  However, Illingworth teaches wherein the directional energy welding part comprises an electron beam welder (page 1, columns 1-2).
Accordingly, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to substitute the electron beam welder of Illingworth for the laser beam welding of Guoqin in order to form a clean high energy density weld.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2143.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guoqin as applied to claim 1 above, and further in view of Honma et al. (US 5,687,472).
With respect to claim 6, Guoqin does not teach wherein the target plate main body is from among a plurality of target plate main bodies, and further comprising: a stacking part disposed in the vacuum part and configured to stack the plurality of target plate main bodies, the target plate main body being located at an uppermost level of the stacking part including the plurality of target plate main bodies.  However, Honma teaches stacking components in a vacuum chamber (column 1, line 66-column 2, line 23).
Accordingly, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the stacking means of Honma in the apparatus of Guoqin in order to properly position the components in the desired locations.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guoqin as applied to claim 1 above, and further in view of Wittebrood et al. (US 2014/0246483A1) (hereafter Wittebrood).
With respect to claim 6, Guoqin does not teach wherein the degree of vacuum of the vacuum environment is at most 5.times.10-5 mbar.  However, Wittebrood teaches wherein the degree of vacuum of the vacuum environment is at most 5.times.10-5 mba (paragraph 6).
Accordingly, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the vacuum of Wittebrood in the apparatus of Guoqin in order to prevent contamination during brazing.

Allowable Subject Matter
Claims 2, 7-9, and 13-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735